DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         RODRELL M. HARRIS,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-1899

                               [March 11, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Cynthia L. Cox,
Judge; L.T. Case No. 312017CF000461A.

  Rodrell M. Harris, Ft. Pierce, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Heidi L. Bettendorf,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Curry v. State, 257 So. 3d 1076, 1078 (Fla. 4th DCA
2018) (citing State v. Miller, 227 So. 3d 562, 565 (Fla. 2017)).

TAYLOR, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                           *          *           *

  Not final until disposition of timely filed motion for rehearing.